PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/069,980
Filing Date: 14 October 2020
Appellant(s): Cardoso et al. 



__________________
Wayne P. Bailey, Reg. No. 34,289

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 19, 2022 (hereinafter “Brief) appealing from the Final Office Action mailed February 14,2022 (hereinafter “Office Action”).
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 14, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

Withdrawn Rejections 
No rejections have been withdrawn by the examiner. 

(2) Response to Argument
35 U.S.C. 101 Arguments
Appellant’s arguments received on 19 April 2022 have been fully considered, but they are not persuasive. 

Appellant argue Group I (Claims 1, 11, and 21) Abstract Idea “The Examiner also asserts on page 16 of the Final Office Action that Claim 1 when considered as a whole is directed to either (i) an employee retention insight which is commercial or legal interactions; or (ii) managing personal behavior or relationships or interactions between people under certain methods of organizing human activity grouping of abstract idea. Appellant responds as follows. The claims when considered as a whole are not directed to the group of 'certain methods of organizing human activity' since no 'human activity' is actually organized per the features of Claim 1. Instead, Claim 1 recites the following steps/actions: performing, by a computer, using an artificial intelligence component, an analysis of data in a completed digital off-boarding form corresponding to a particular employer and a type of a particular employee leaving the particular employer and information in data feeds from a plurality of different data sources; generating, by the computer, using the artificial intelligence component, insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources; generating, by the computer, using the artificial intelligence component, a set of action steps based on the insights and the data in the completed digital off-boarding form; and performing, by the computer, one or more of the set of action steps automatically, wherein the artificial intelligence component is trained using historical employee offboarding data to create a specialized machine learning model that determines the employee retention insights and the action steps for respective employers for particular employee types, and wherein the specialized machine learning model increases performance and accuracy regarding analytical and predictive capabilities of the artificial intelligence component thereby increasing performance of the computer, itself As can be seen, the 'performing' an analysis, 'generating' the insights, and 'generating' a set of actions are all performed by a computer using an artificial intelligence component - none of which involve or entail any form of 'human activity’. therefore, Claim 1 is not directed to a certain methods of organizing human activity grouping of abstract idea, and Claim 1 thus been erroneously rejected due to such grouping”. See Appeal Brief Page 13, Lines 28-30 and page 14. 
Examiner respectfully disagree, 
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method for generating employee retention insights, the method comprising: performing an analysis of data in a completed digital off-boarding form corresponding to a particular employer and a type of a particular employee leaving the particular employer and information in data feeds from a plurality of different data sources; generating insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources; and performing a set of action steps automatically based on the insights and the data in the completed digital off-boarding form determines the employee retention insights and the action steps for respective employers for particular employee types, and increases performance. The claims are directed to an employee retention insight which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. Accordingly, the claims recite an abstract idea. 
Examiner Note: with regard to the Appellant argument toward the computer elements (i.e. processor, computer, using an artificial intelligence). These elements are analyzed under Step 2A, Prong 2 below. 

Appellant argue Group I (Claims 1, 11, and 21) Step 2A, Prong 2, Per Claim 1, the performance of the computer itself is improved by the use of the specialized machine learning model4 - and thus it is further shown that Claim I has been erroneously rejected under 35 U.S.C. § 101 since the features of such claim provide an integrated practical application (MPEP 2106.04(d)(l)). On page 5, lines 9-11 of the Final Office Action, the Examiner erroneously asserts that the artificial intelligence and/or machine learning language "provides no detail regarding the operation of that algorithm'. The is simply a false statement since Applicant specifically pointed out the three (3) steps of 'performing', 'generating', and 'generating' that are specially performed using an 'artificial intelligence component'. As per the analysis 'performing' step/action that is performed using an 'artificial intelligence component', such analysis uses three specific criteria of (1) 'data' in a completed digital off-boarding form, (2) a 'type' of a particular employee leaving the particular employer, and (3) 'information' in data feeds from a plurality of different data sources. 'Insights' into employee retention for the type of employer are then specially generated (1) using the 'artificial intelligent component' that are (2) based on both the (i) 'data' in the completed digital off-boarding form and (ii) the 'information' in the data feeds from the plurality of users. A 'set of action steps' are then specially generated using the 'artificial intelligence component' based on both (1) the 'insights' and (2) 'the data' in the completed digital offboarding form. Therefore, the claims do in fact provide 'detail' regarding the artificial intelligence component' - and the Examiner's assertions to the contrary ('no detail') is therefore shown to be clearly erroneous. It is further noted that the Examiner fails to comment on the technology-based improvements that provide an 'integrated practical application' per Alice/Mayo Step 2A, Prong 2 that were pointed out in the Response to Office Action filed by Appellant on December 17, 2021 - likely because they have no legitimate rebuttal response to the technology-based improvements that fully complies with MPEP 2106.04(d)(l). See Appeal Brief Page 16-17, start Line 15 

Examiner respectfully disagrees,
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “system”, “computer”, “a storage device”, “processor”, “an artificial intelligence component”, and “machine learning” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of an “artificial intelligence and/or machine learning”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and/or machine learning” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Appellant argue Group I (Claims 1, 11, and 21) Step 2B, 
The features of Claim 1 also provide 'significantly more' than a combination of an abstract idea of 'certain methods of organizing human activity' with well-understood, routine, conventional activity by the recitation of using an 'artificial intelligence component' to perform three (3) distinct steps of (1) performing, by a computer, using an artificial intelligence component, an analysis of data in a completed digital off-boarding form corresponding to a particular employer and a type of a particular employee leaving the particular employer and information in data feeds from a plurality of different data sources; (2) generating, by the computer, using the artificial intelligence component, insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources; and (3) generating, by the computer, using the artificial intelligence component, a set of action steps based on the insights and the data in the completed digital off-boarding form - which are not well-understood, routine, conventional activity – nor has the Examiner established otherwise by objective evidence as required by MPEP 2106.0S(d). Therefore, Claim I does provide 'significantly more' than the alleged abstract idea of 'certain methods of organizing human activities'. Claim 1 is thus shown to comply with Alice/Mayo Step 2B by the unique creation and subsequent usage of a specialized 'machine learning model' that "determines the employee retention insights and the action steps for respective employers for particular employee types". See Appeal Brief Pages 17-18. 
Examiner respectfully disagrees:
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include ““system”, “computer”, “a storage device”, “processor”, “an artificial intelligence component”, and “machine learning”.  Examiner asserts that ““system”, “computer”, “a storage device”, “processor”, “an artificial intelligence component”, and “machine learning” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))
Further, with  data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “artificial intelligence” and “machine learning”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0014] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Appellant argue Group 2 (Claims 2, 12, and 22),
First, this statement makes no logical/grammatical sense. What does "As a result" refer
to ? The Examiner seems to imply that they have laid-out/established a foundation regarding the specific features recited in the dependent claims - and yet this is the first mention of the dependent claims. The Examiner has therefore failed on page 17 of the Final Office Action to establish/allege that claims 2-9, 12-19, and 22-29 are similarly directed to the abstract idea since the 'As a result' assertion makes no logical sense as it is a dangling phrase with no foundation. Second, this assertion fails to analyze the claims under Alice/Mayo Step 2A, Prong 2 regarding integration of an alleged abstract idea into a practical application - instead, the Examiner proceeds directly to a 'significantly more' analysis per Alice/Mayo Step 2B. Claim 2 is thus shown to have been erroneously rejected using an incomplete Alice/Mayo analysis with respect to Step 2A, Prong 2. It is further noted that the features of Claim 2 do in fact integrate the alleged abstract idea of 'certain methods of organizing human activity' by the recitation of "storing, by the computer, the insights and the set of action steps in an employee retention insights database; and sending, by the computer, a report with the insights and the set of action steps to a client device corresponding to a human resource user". Here, both (I) the  'insights' into employee retention for the type of the particular employee corresponding to the particular employee that are specially generated based on (i) the analysis of the data in the completed digital off-boarding form and (ii) the information in the data feeds from the plurality of different data sources as well as (2) the 'set of action steps' that are specially generated based on (i) the 'insights' into employee retention for the type of the particular employee corresponding to the particular employee that are specially generated based on (i) the analysis of the data in the completed digital off-boarding form  and (ii) the information in the data feeds from the plurality of different data sources are stored in an employee retention insights database. See Appeal Brief Page 19.
Examiner respectfully disagrees, 
Claims 2, 12, and 22 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. With regard to the “computer”, databased”, and “a client device”, are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “an input from a client device”, “database”, and “a computer” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Appellant argue Group 3 (Claims 3, 13, and 23),
Claim 3 recites "receiving, by the computer, an input from a client device of a human resource user to initiate an employee off-boarding process corresponding to the particular employee leaving the particular employer; and responsive to receiving the input to initiate the employee off-boarding process, customizing, by the computer, a default digital off-boarding form based on the particular employer and the type of the particular employee to form a customized digital off-boarding form". Here, the 'computer' (1) receives an input from a 'client device' and (2) customizes a default digital off-boarding form. This claim is not directed to 'certain methods of organizing human activity' as no 'human activity' is recited at all. Therefore, Claim 3 passes muster under Alice/Mayo Step 2A, Prong One since no judicial exception is recited in such claim. See Appeal Brief Page 21.

Examiner respectfully disagrees, 
Claim 3, 13, and 23 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “client device”, and “third-party database”. The client device and the third-party database are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “an input from a client device”, and “third-party databases containing employer rating” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Appellant argue Group 4 (Claims 4, 14, and 24),
The computer uses the 'artificial intelligence component' to pre-populate certain fields of the customized digital off-boarding form corresponding to the particular employer and the type of the particular employee using the information in the data feeds from the plurality of different data sources - which is then displayed to both ( 1) a human resource user client device and (2) the particular employee client device. Such pre populating and subsequent dual-display integrates the claimed features into a practical application (Step 2A, Prong 2) and provides significantly more (Step 2B). Claim 4 is thus shown to be directed to proper statutory subject matter when such claim is viewed as a whole. See Appeal Brief Page 22.
Examiner respectfully disagrees, 
Claims 4, 14, and 24 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. With regard to the “computer”, databased”, and “a client device”, are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “an input from a client device”, “database”, and “a computer” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Appellant argue Group 5 (Claims 5, 15, and 25),
Further with respect to Claim 5, such claim recites "receiving, by the computer, inputs into the customized digital off-boarding form corresponding to the particular employer and the type of the particular employee from at least one of the client device of the human resource user and the client device of the particular employee to form the completed digital off-boarding form". Here, inputs into the customized digital off-boarding form corresponding to the particular employer and the type of the particular employee are received from one or both of the client devices in order to form a completed digital off-boarding form - which integrates the claimed features into a practical application (Step 2A, Prong 2) and provides significantly more (Step 2B). Claim 5 is thus shown to be directed to proper statutory subject matter when such claim is viewed as a whole. See Appeal Brief Page 23.

Examiner respectfully disagrees, 
Claims 5, 15, and 25 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. With regard to the “computer”, databased”, and “a client device”, are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “an input from a client device”, “database”, and “a computer” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Appellant argue Group 6 (Claims 7, 17, and 27),
Claim 7, when viewed as a whole, clearly does not seek to tie-up all ways of an 'employee retention insight' or 'managing personal behavior or relationships in interactions between people (the alleged judicial exceptions). For example, employee retention insight or managing personal behavior or relationships in interactions between people could be performed without using retention insights that include the decreasing employee turnover or increasing employee career growth features of Claim 7. Accordingly, Claim 7 is shown to be directed to valid statutory subject matter per the USPTO's streamlined analysis. Since the results of the 'streamlined analysis' and 'full analysis' will always be the same (per MPEP 2106 - "The results of the streamlined analysis will always be the same as the full analysis"), it is thus shown that Claim 7 is statutory per the USPTO's own streamlined analysis. See Appeal Brief Page 24.


Examiner respectfully disagrees, 
Claims 7, 17, and 27 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 
Appellant argue Group 7 (Claims 9, 19, and 29),
Claims 9, 19, and 29 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

35 U.S.C. 103 Arguments
Appellant’s arguments received on 19 April 2022 have been fully considered, but they are not persuasive. 

Appellant argue Group 8 (Claims 1, 11, and 21)
In paragraph [0091], Anisingaraju describes a 'desire' to provide automated systems and methods for obtaining insights from structured and unstructured information from various sources to drive improvement in the employee engagement and retention effort of the organization. Notably, there is no mention of (1) an 'artificial intelligence component' usage by a computer, or (2) generating 'insights' into employee retention/or (i) the 'type' of the particular employee corresponding to (ii) the particular employer based on (a) the 'analysis' of the data in the completed digital off-boarding form and (b) the 'information' in the data feeds from the plurality of different data sources. Instead, Anisingaraju describes a desire to 'obtain insights' using automated systems and methods. See Appeal Brief Page 28.
Examiner respectfully disagrees, 
Claims must be given their broadest reasonable interpretation. First, with regard to the set of action steps. Referring to applicant claim 9 and specification with regard to the set of action steps, in ¶[0039], “Action steps 242 may include, for example, at least one of automatically implementing employee retention actions, removing employee 224 from the current employee database, stopping payroll for employee 224 after a final paycheck is issued, removing access ( e.g., credentials) of employee 224 to secure resources of employer 222, closing work-related accounts (e.g., email) corresponding to employee 224, terminating benefits (e.g., 401k employer matching contributions) corresponding to employee 224, reassigning workrelated tasks of employee 224 to other employees, and the like. As explained above, the set of action is one of a long list of options. Also, applicant specification ¶[0053], “how to decrease employee turnover”. Primary reference Anisingaraju teach in [0123], “permitting management to take the most effective action to drive retention and/or employee contribution goals”. Also, the secondary reference Esposito teach in Col. 26, “offboarding when a person is removed as an employee …. Steps of deprovisioning a managed entity’s (e.g., employee) accounts, change passwords …  Removing permissions assigned to that user as to access to managed data objects, and defining rules … automated”. Examiner assert that the references disclose the set of actions as explained above. 
Second, with regard to number (1) generated using the artificial intelligence. Referring back to applicant specification with regard to the Artificial intelligence, in ¶[0031], “an artificial intelligence component comprises at least one of an artificial neural network, cognitive system, Bayesian network, fuzzy logic, expert system, natural language system, or some other suitable system”. With regard to the machine learning, in applicant specification ¶[0032], “examples of machine learning models include an artificial neural network, a decision tree, a support vector machine, a Bayesian network, a genetic algorithm, and other types of models”. The artificial intelligence and the machine learning could be any genetic algorithm or some other suitable system in view of applicant specification. Primary reference Anisingaraju in ¶[0094], “automatically determined by for example algorithm, machine learning or artificial intelligence from the unstructured and structured data. Furthermore, these attributes can be automatically ascertained …… through natural language processing techniques”. Also, see ¶[0105], “determination may be made using for example artificial intelligence, algorithmic, statistical, pattern matching and/or machine learning with patterns known from the past”. 
Last, with regard to (2) generated based on ( a) 'the insights' and (b) the data in the completed digital off-boarding form. Anisingaraju teach in [0043], the BI (Business intelligence) system will automatically select the appropriate metadata construct and will automatically carry out the required tasks (Note: tasks such as scheduling jobs, data access authorization, user access authorization, auditing, logging, etc. in [0037]) using data from the metadata construct”. [0123], “what-if-scenarios, permitting management to take the most effective action to driver retention and/or employee contribution goals”. Examiner assert that the references disclose/teach the limitation in question.  
Examiner further Note: with regard to appellant argument (see Appeal Brief page 29 Lines 1-4), that Anisingaraju does not describe a “digital off-boarding form”, so Anisingaraju cannot describe generating a “set of action steps”. This argument is not persuasive for the following reason, first the digital off-boarding Anisingaraju disclose in [0086-0087], employee survey data, salary survey, exit interview data, employee feedback data … employment history, termination details, employee sentiment, Competitive organization, etc. and second, as explained above with regard to a set of action steps, in view of appellant specification is extremely broad see [0039] above. Primary reference Anisingaraju teach in [0123], “permitting management to take the most effective action to drive retention and/or employee contribution goals”. 

Appellant argue,
The Examiner has provided no analysis regarding the level or ordinary skill in the pertinent art when rejecting Claim 1, and therefore has not 'resolved'6 the level of ordinary skill in the art, as per this U.S. Supreme Court mandate - also see MPEP 2141 (II). See Appeal Brief Page 33.
Examiner respectfully disagrees,
Examiner had provided analysis regarding the level or ordinary skill in the pertinent art when rejecting claim 1 as explained above. primary reference disclose the claimed invention and in order to expedite the prosecution of this application. Examiner introduced a secondary reference to disclose performing, by the computer, one or more of the set of action steps automatically. (Esposito Col. 26, “automations/workflows are set up … the present disclosure, onboarding, offboarding …. Can be substantially automated. Such automation is enabled, at least in part, due to the centralized management processes provided herein … offboarding of a user comprising a plurality of SaaS applications can be substantially automated with the systems and methods”. 

It would have been obvious to one of ordinary skill in the art to have modified the teachings of Anisingaraju to have included the automated process (i.e. automatic) steps taught by Esposito, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. Also, it would have provided the benefit of automatically managing employee activities.  Anisingaraju’s teachings are directed to trying to ensure that employees do not wish to leave the company.  Automating those steps as part an employee onboarding process would help ensure employee satisfaction and ultimately improve employee retention.

Appellant argue Group 9 (Claims 2, 12, and 22)
In paragraph [0108], Anisingaraju describes generating a report to associate the ETEs
with turnover possibility percentages. There is no mention of storing 'the set of action steps' - that were specially generated (1) by a computer using an artificial intelligence component (2) based on (A) 'the insights' that were specially generated (i) by a computer using an artificial intelligence component (ii) based on an analysis of (a) data in a completed digital off-boarding form and (b) information in data feeds from a plurality of different data sources and (B) 'the data' in the completed digital off-boarding form, as claimed. Thus, it is urged that Claim 2 has been erroneously rejected due to such 'the set of action steps' (as described above) storing-based prima facie obviousness deficiencies. See Appeal Brief Pages 36-37.

Examiner respectfully disagrees,
Applicant is reminded that claims must be given their broadest reasonable interpretation. with regard to the set of action steps. Referring to applicant claim 9 and specification with regard to the set of action steps, in ¶[0039], “Action steps 242 may include, for example, at least one of automatically implementing employee retention actions, removing employee 224 from the current employee database, stopping payroll for employee 224 after a final paycheck is issued, removing access ( e.g., credentials) of employee 224 to secure resources of employer 222, closing work-related accounts (e.g., email) corresponding to employee 224, terminating benefits (e.g., 401k employer matching contributions) corresponding to employee 224, reassigning workrelated tasks of employee 224 to other employees, and the like. As explained above, the set of action is one of a long list of options. Also, applicant specification ¶[0053], “how to decrease employee turnover”. Primary reference Anisingaraju teach in [0123], “permitting management to take the most effective action to drive retention and/or employee contribution goals”. Also, the secondary reference Esposito teach in Col. 26, “offboarding when a person is removed as an employee …. Steps of deprovisioning a managed entity’s (e.g., employee) accounts, change passwords …  Removing permissions assigned to that user as to access to managed data objects, and defining rules … automated”. Anisingaraju [0036], “the analysis component analyzes 120 the data using business rules 122 and stores the BI insight in analyzed data store”. Examiner assert that the references disclose the set of actions as explained above. 


Appellant argue Group 13 (Claim 31)
With respect to Claim 31, such claim recites "generating insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources" and "performing a set of action steps automatically based on the insights and the data in the completed digital off-boarding form" (emphasis added). Here, a set of 'action steps' are performed automatically based on (1) 'the insights' into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of (i) the 'data' in the completed digital off-boarding form and (ii) the 'information' in the data feeds from the plurality of different data sources and (2) 'the data' in the completed digital off-boarding form. On page 29, lines 1-3 of the Final Office Action, the Examiner states that "Claims 11-12, 16, 18, 21-22, 26, 28-29 and 31 are rejection (sic) under the same rational as claims 1, 2, 6 and ~" (emphasis added by Appellant). Appellant responds as follows. As previously shown above, Claim 31 recites dual 'based-on' aspects with respect to generating 'insights' /performing a 'set of action steps'. None of Claims 1, 2, 6 or 8 recite such dual 'based-on' aspects with respect to generating 'insights'/performing a 'set of action steps' aspects of Claim 31 (for example, Claim I recites "performing, by the computer, one or more of the set of action steps automatically") - and therefore Claim 31 has been erroneously rejected since the Examiner has failed to properly establish prima facie obviousness with respect to the dual based-on aspects with respect to generating 'insights' /performing a 'set of action steps'. In rejecting claims under 35 U.S.C. Section 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992). Only if that burden is met, does the burden of coming forward with evidence or argument shift to the Appellant. Id. All words in a claim must be considered in judging the patentability of that claim against the prior art." MPEP 2143 .03; In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494,496 (CCPA 1970). If the examiner fails to establish a prima facie case, the rejection is improper and will be overturned. In re Fine, 837 F.2d 1071, 1074, 5 USPQ2d 1596, 1598 (Fed. Cir. 1988) - which is the case for Claim 31 since the Examiner fails to address the above-described dual-based-on claimed features with respect to generating 'insights' /performing a 'set of action steps'. See Appeal Brief Pages 41-42.

Examiner respectfully disagrees,
Claim 1 recite, generating, by the computer, using the artificial intelligence component, insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources; generating, by the computer, using the artificial intelligence component, insights into employee retention for the type of the particular employee corresponding to the particular employer based on the analysis of the data in the completed digital off-boarding form and the information in the data feeds from the plurality of different data sources; generating, by the computer, using the artificial intelligence component, a set of action steps based on the insights and the data in the completed digital off-boarding form; and performing, by the computer, one or more of the set of action steps automatically, wherein the artificial intelligence component is trained using historical employee off-boarding data to create a specialized machine learning model that determines the employee retention insights and the action steps for respective employers for particular employee types, and wherein the specialized machine learning model increases performance and accuracy regarding analytical and predictive capabilities of the artificial intelligence component thereby increasing performance of the computer, itself. Claim 31 is the method claims corresponding to the method claim 1. Therefore, Claim 31 is rejected under the same rational as claim 1. 

Appellant argue Group 14 (Claims 3, 13, and 23), Group 15 (Claims 4, 14, and 24), and Group 16 (Claims 5, 15, and 25) 
To the extent that this cited passage describes a 'termination form area', this termination form area is not described as being specially customized as per the claimed 'default digital offloading form'. This termination form area is also not described as being specially customized based on (i) the particular employer and (ii) the 'type' of the particular employee - i.e., a dual based-on customization of the default digital off-boarding form - as per the claimed 'default digital off-loading form'. Thus, it is urged that Claim 3 has been erroneously rejected due to such dual based-on customization of the 'default digital off-boarding form' prima facie obviousness deficiencies. Appellant further shows that even if the Rashid 'user interface' is improperly interpreted as being equivalent to the claimed 'default digital off-loading form', Rashad does not describe that its user interface is specially customized using a dual based-on customization (per Claim 3 - "customizing, by the computer, a default digital off-boarding form based on the particular employer and the type of the particular employee") - and further evidencing that Claim 3 has been erroneously rejected due to such dual based-on customization of the default digital offboarding form prima facie obviousness deficiencies. See Appeal Brief Pages 41-42.

With respect to Claim 5, such claim recites "receiving, by the computer, inputs into the customized digital off-boarding form corresponding to the particular employer and the type of the particular employee from at least one of the client device of the human resource user and the client device of the particular employee to form the completed digital off-boarding form" (emphasis added). Here, 'inputs' corresponding to both (1) the particular employee as well as (2) the 'type' of the particular employee are received from a ( at least one) client device. On page 32 of the Final Office Action, the Examiner alleges that Rashid teaches all aspects of Claim 5 in paragraphs [0234 ]-[0237]. Appellant responds as follows. In paragraphs [0234]-[0237, Rashid describes (i) that the termination form may be automatically populated with 'information' to the extent possible, and (ii) 'information' is input into the termination form. The 'information' that is input is not described as corresponding to both (1) the particular employer and (2) the 'type' of the particular employee, as claimed. Instead, 'information' is described. Thus, it is urged that Claim 5 has been erroneously rejected due to such particular employee/type of the particular employee prima facie obviousness deficiencies.  See Appeal Brief Page 47.
Examiner respectfully disagrees,
Claims must be given their broadest reasonable interpretation. Examiner point out that claims 5 recite receiving, by the computer, inputs into the customized digital off-boarding form corresponding to the particular employer and the type of the particular employee from at least one of the client device of the human resource user and the client device of the particular employee to form the completed digital off-boarding form. The claims the appellant is arguing do NOT recite any dual-displaying feature. The claim recite at least one of client device. Examiner further reviewed applicant specification for support of the dual-displaying. The closest paragraph is [0067], which disclose “at least one of the client device”. Based on applicant specification and claims, claims 4-5 do NOT positively recite dual-displaying feature.  Rashid reference which is used to disclose this feature teach in [0232-0234], “information about the employee such as his or her name, employee identifier, hire date, job title, wage, assigned store, and/or the like. Employee information are 1350, and may be automatically populated ... termination form rendered in termination form area 1652 may be automatically populated with information to the extent possible”. Also, Rashid teach in [0234-0237], “the input information may be continuously pushed from client application to server application for storage …. Form, represented in termination form area has been completely and properly filled…. Sent to a human resources system or department to complete termination of the employee”. As showing above, Rashid disclose at least one client device (i.e., manager employee of the employer) and a device of a human resources. Examiner assert that the references disclose/teach the limitation in question under BRI. 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Anisingaraju to include the feature of initiating an employee offboarding/firing, as taught by Rashid, on order to initiate the offboarding process by using a customized form (Rashid [0227] and [0231]). Also, to allow the system to pre-populate certain fields of the form using the information in the data feeds based on input from any user device (Rashid [0232-0234]). 

Appellant argue Claims 7, 17, and 27,
Notably, there is no mention of any 'employee retention insights' that were generating
using an 'artificial intelligent component' based on (i) an analysis in a completed digital offboarding form and (ii) the information in the data feeds from the plurality of different data sources - and therefore this cited passage cannot describe that a given one of such 'employee retention insights' includes steps for decreasing employee turnover for the type of the particular employee. In addition, since this cited paragraph [0108] does not describe of any 'employee retention insights' (1) that were generating using an artificial intelligent component based on (i) an analysis in a completed digital off-boarding form and (ii) the information in the data feeds from the plurality of different data sources - this cited passage cannot describe that a given one of such 'employee retention insights' includes steps for increasing employee career growth for the type of the particular employee. In addition, since this cited paragraph [0108] does not describe of any 'employee retention insights' (1) that were generating using an artificial intelligent component based on (i) an analysis in a completed digital off-boarding form and (ii) the information in the data feeds from the plurality of different data sources - this cited passage cannot describe that a given one of such 'employee retention insights' includes steps to implement new employee benefit plans for the type of the particular employee.
In cited paragraph [0109], Anisingaraju describes ingesting structured and unstructured
data from various sources to form aggregated data. The aggregated data is then processed using 'natural language processing' to ascertain attributes and contributors. The attributes are correlated with metadata to allow a 'business query' to be calibrated.
Notably, there is no mention of any (i) steps for decreasing employee turnover for the
Type of the particular employee, (ii) steps for increasing employee career growth for the type of the particular employee, and (iii) steps to implement new employee benefit plans for the type of the particular employee, as claimed. Instead, a 'business query' is calibrated using ascertained 'attributes' and 'metadata'. In paragraph [0122], Anisingaraju describes that 'action items' may be provided to interested persons/entities. Notably, there is no mention of any (i) steps for decreasing employee turnover for the type of the particular employee, (ii) steps for increasing employee career growth for the type of the particular employee, and (iii) steps to implement new employee benefit plans for the type of the particular employee, as claimed. Instead, 'action items' are provided to interested persons/entities.
In paragraph [0102], Anisingaraju describes that management may play 'what-if' analysis and determine the appropriate action(s) to increase 'employee satisfaction' for one or more ETEs to drive 'retention goals. 
Notably, there is no mention of any steps for increasing employee career growth for the type of the particular employee, as claimed. Instead, action(s) are manually determined by management playing 'what-if' analysis in order to determine action(s) to increase 'employee satisfaction' - without regards to (1) any employee 'career growth' increasement steps, or (2) any steps that are specific to a 'type8 of' a particular employee. 
Cooper paragraph [0134] describes that new employees are 'determined'. There is no mention of any 'steps' to implement new employee benefit plans for the D!J.2§.. of the particular employee, as claimed. Instead, new employees are 'determined'.
Cooper paragraph [0245] describes that a 'benefit administration application' may facilitate configuration of benefit programs that may be configured by a participant of a human resources management platform such as a client.
Notably, there is no mention of any 'employee retention insights' that were generating
using an artificial intelligent component based on (i) an analysis in a completed digital offboarding form and (ii) the information in the data feeds from the plurality of different data sources - and therefore this cited passage cannot describe that a given one of such 'employee retention insights' includes steps to implement new employee benefit plans for the type of the particular employee.
Thus, it is further urged that Claim 7 has been erroneously rejected notwithstanding these Examiner rebuttal comments that are provided in the Final Office Action. See Appeal Brief Pages 51-52.

Examiner respectfully disagrees,

claims must be given their broadest reasonable interpretation. This argument is not persuasive. As explained under the response to argument with regard to the artificial intelligence in claim 1 above. the artificial intelligence and machine learning component are disclose by the primary reference as explained above pages 8-10 of this Office Action. Primary reference Anisingaraju teach wherein the employee retention insights include steps for decreasing employee turnover for the type of the particular employee, ([0108-0109], “turnover probability percentages and optionally contribution score … determine retention”. [0122], “action items may also be provided to interested persons and/or entities for consideration to improve the org) steps for increasing employee career growth for the type of the particular Docket No. ADP-2018-0122-US1 Page 26 of 34employee, ([0102], “determine the appropriate actions to increase employee satisfaction for one or more ETE’s to drive retention goals …. Increasing the number of training session, by promoting into leadership position, etc.”.) 
Anisingaraju fails to disclose, Cooper reference was introduced to only disclose the additional limitation of and steps to implement new employee benefit plans for the type of the particular employee.   ([0134], “new employees”. [0245], “benefit program configuration may include benefits plants … complex benefit plans, such as plan that incorporate automated benefits adjustments, and the like”.). It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Anisingaraju to include the feature of benefits plans, as taught by Cooper, to allow the system to implement new employee benefits plans for the type of the particular employee (Cooper [0245]). Examiner assert that the references disclose/teach the limitation in question. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                   Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.